Name: 93/16/EEC: Council Decision of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories
 Type: Decision_ENTSCHEID
 Subject Matter: America;  research and intellectual property;  overseas countries and territories;  electronics and electrical engineering
 Date Published: 1993-01-19

 Avis juridique important|31993D001693/16/EEC: Council Decision of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories Official Journal L 011 , 19/01/1993 P. 0020 - 0021 Finnish special edition: Chapter 13 Volume 24 P. 0003 Swedish special edition: Chapter 13 Volume 24 P. 0003 COUNCIL DECISION of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories(93/16/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas this right can be extended, by a Council Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of the protection in question should, as far as possible, be decided upon for the Community as a whole; Whereas such protection has previously been extended in respect of certain countries and territories, on an interim basis only, in accordance with Decision 90/511/EEC (2), which expires on 31 December 1992; Whereas this protection has been extended to companies and other legal persons in respect of the United States of America, as Commission Decision 90/541/EEC (3), determined that the United States fulfils, until 31 December 1992, the condition of reciprocity laid down in Article 1 (2) of Decision 90/511/EEC; Whereas the United States have an appropriate legislation and are expected to continue to protect topographies of semiconductor products under their national law and make this protection available to those persons from the Member States of the Community who benefit from the right to protection under Directive 87/54/EEC; Whereas it is expected that certain territories which do not yet have appropriate legislation will provide it and will make it accessible as soon as possible to the said persons from Member States of the Community; Whereas all Member States of the Community have now adopted national measures implementing Directive 87/54/EEC; Whereas it is appropriate to continue to extend the protection in question to the United States for one year only, to allow time for the procedure for granting mutual unlimited protection to be completed; Whereas it is also appropriate to continue to extend such protection on an interim basis to the abovementioned territories to allow further time for conditions for mutual unlimited protection to be established, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall extend the legal protection provided for under Directive 87/54/EEC as follows: (a) natural persons who are nationals of the United States of America or of a territory listed in the Annex to this Decision or who have their habitual residence in the territory of the United States of America or one of those territories shall be treated as if they were nationals of a Member State; (b) companies or other legal persons of the United States of America or of a territory listed in the Annex which have a real and effective industrial or commercial establishment in such country or such a territory shall be treated as if they have a real and effective industrial or commercial establishment in the territory of a Member State. 2. The application of subparagraph 1 (b) shall be subject to the condition that companies or other legal persons of a Member State which have a right to protection under Directive 87/54/EEC benefit from protection in the United States or the territory in question. 3. The fulfilment by the United States of America or by territories listed in the Annex of the conditions laid down in paragraph 2 shall be determined by the Commission and communicated to the Member States. Article 2 This Decision shall apply from 1 January 1993. Member States shall extend protection under this Decision to the persons referred to in Article 1 until 31 December 1994. In respect of the United States of America, this date shall be 31 December 1993. Any exclusive rights acquired under Decision 90/511/EEC or this Decision shall continue to produce their effect for the period laid down under Directive 87/54/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Council The President D. HURD (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 285, 17. 10. 1990, p. 31. (3) OJ No L 307, 7. 11. 1990, p. 21. Decision as amended by Decision 92/20/EEC (OJ No L 9, 15. 1. 1992, p. 22). ANNEX Anguilla Bermuda British Indian Ocean Territory British Virgin Islands Cayman Islands Channel Islands Falkland Islands Hong Kong Isle of Man Montserrat Pitcairn St Helena St Helena Dependencies (Ascension, Tristan da Cunha) South Georgia and the South Sandwich Islands Turks and Caicos Islands.